                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                             BUTTE DIVISION

  JASON S. N.,
                                                    CV 18-5-BU-JCL
                       Plaintiff,

  vs.                                                ORDER

  ANDREW M. SAUL, Commissioner
  of Social Security,

                       Defendant.

        Pursuant to Plaintiff’s unopposed Application for Attorney Fees pursuant to

the Equal Access to Justice Act, 28 U.S.C. § 2412(d), filed by Plaintiff’s attorney,

Eric Rasmusson, and for good cause shown,

        IT IS HEREBY ORDERED that Defendant will pay $11,632.32 in attorney

fees under the EAJA.

        IT IS HEREBY ORDERED that if, after receiving the Court’s EAJA fee

Order, the Commissioner: (1) determines upon effectuation of the Court’s EAJA

fee Order that Plaintiff does not owe a debt that is subject to offset under the

Treasury Offset Program; and (2) agrees to waive the requirements of the Anti-

Assignment Act, the fees will be made payable to Plaintiff’s attorney. However, if

there is a debt owed under the Treasury Offset Program, the Commissioner cannot

agree to waive the requirements of the Anti-Assignment Act, and the remaining


                                           1
EAJA fees after offset will be paid by a check made out to Plaintiff but delivered

to Plaintiff’s attorneys.

             DATED this 3rd day of July, 2019.



                                             ______________________________
                                             Jeremiah C. Lynch
                                             United States Magistrate Judge




                                         2
